COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-13-00956-CR
Trial Court Cause
Number:                    1886153
Style:                     Kerry Bernard Laurent
                           v The State of Texas
                    *
Date motion filed :        September 9, 2014
Type of motion:            Motion for Extension of Time to File Reply Brief
Party filing motion:       Appellant
Document to be filed:      Reply Brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                            September 10, 2014
         Number of previous extensions granted:        0
         Date Requested:                               October 10, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: October 10, 2014
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura Carter Higley
                          Acting individually           Acting for the Court

Panel consists of

Date: September 16, 2014